Title: From George Washington to Jeremiah Dummer Powell, 31 July 1778
From: Washington, George
To: Powell, Jeremiah Dummer


          
            Sir
            Head Quarters White plains 31st July 1778
          
          About Nine hundred of the Nine Months Men from the
            State of Massachusets have joined the Army, and have been attatched to Nixon’s,
            Pattersons, and late Learneds Brigades. As Glovers has yet had no proportion, I desire
            that three hundred of those yet to come on, may be ordered to stop at Providence and
            join that Brigade, which will make it equal to the others.
          It is my intention to proportion all these Recruits among the Brigades of your State,
            that they may be upon a level, but they claim a right of choice to join which they
            please, which right they say is founded upon the law for raising them. As I have not a
            Copy of this law, I shall be glad to be furnished with one, that I may regulate myself
            according to the Terms of it. I am &c.
        